                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION

PETER BYORTH and ANN
McKEAN, on behalf of themselves and             CV 17-153-BLG-TJC
all those similarly situated,

                     Plaintiffs,                ORDER
vs.


USAA CASUALTY INSURANCE
COMPANY and JOHN DOES I-X,

                     Defendants.

        Defendant USAA Casualty Insurance Company has filed an unopposed

motion to vacate the April 26, 2019 hearing on pending discovery motions. (Doc.

116.) Good cause appearing, IT IS HEREBY ORDERED that the motion is

GRANTED. The hearing set for April 26, 2019, at 2:00 p.m. is hereby

VACATED.

        IT IS FURTHER ORDERED that the parties shall file a status report on or

before May 23, 2019 informing the Court whether a hearing on the pending

discovery motions is required, or whether the pending motions are

moot.

        DATED this 25th day of April, 2019.

                                      _______________________________
                                      TIMOTHY J. CAVAN
                                      United States Magistrate Judge
